83 F.3d 427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Mir Kazem KASHANI;  Habibeh S. Kashani, Debtors,Mir Kazem KASHANI;  Habibeh S. Kashani, Appellants,v.Radmila A. FULTON, Trustee;  Resolution Trust Corporation, Appellees.
No. 94-56598.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Chapter 11 debtors Mir Kazem Kashani and Habibeh S. Kashani appeal pro se the Bankruptcy Appellate Panel's ("BAP") decision affirming the bankruptcy court's award of attorney fees to Chapter 11 Trustee Radmila Fulton and her counsel.   We dismiss for lack of jurisdiction.


3
This court has jurisdiction under 28 U.S.C. § 158(d) to review appeals arising from final decisions, judgments, and orders of the BAP.   See 28 U.S.C. § 158(d).   The BAP's affirmance of a bankruptcy court's interlocutory order is not a final order under section 158(d).  See Security Pac.  Bank Wash. v. Steinberg (In re Westwood Shake & Shingle, Inc.), 971 F.2d 387, 389 (9th Cir.1992).   Here, the BAP affirmed the bankruptcy court's interlocutory order awarding attorney fees.   Accordingly, we lack jurisdiction to review this appeal.


4
We also lack jurisdiction under the collateral order doctrine.   See 28 U.S.C. § 1292.   Here, the bankruptcy court's order awarding attorney fees does not implicate an "important question" warranting immediate appellate review from this court.  See In re Westwood Shake & Shingle, Inc., 971 F.2d at 390.   Moreover, the Kashanis may seek review in this court of the bankruptcy court's order once the bankruptcy proceedings conclude in a final judgment.   See id.

DISMISSED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, the Kashanis' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 All outstanding motions are denied as moot